ON PETITION FOR REHEARING
Hottel, J.
12. Appellees in a petition for rehearing in this case earnestly urge that the facts found by the trial court, taken as a whole, necessitate the inference that the appellees were entitled to the possession of the real estate in controversy. In support of this contention it is urged that appellees’ right to the possession of the abandoned street in controversy necessarily rests on their right to the possession of their abutting lots on either side of such street, and hence, that a finding that appellees were entitled to the possession of such lots would of necessity carry with it a finding that they were entitled to the possession of that part of the street in controversy.
The legal proposition involved in this contention, thatthe right to possession of the lots under the facts *590of this case would of necessity carry with it the right to the possession of that part of the street on which they abut, is doubtless correct; but, the trouble with appellees’ contention is that there is no finding that they were in possession of or entitled to the possession of the abutting lots. As to such lots there is a finding to the effect that the title to them had been conveyed to appellees and that such title rested in them at the time of the trial. This finding would probably necessitate the" inference of ownership of such lots, but not necessarily an inference of possession or the right to such possession. So far as the finding shows, the lots may have been rented or leased for a period of years and the right to possession thereof may have been in the lessee rather than the owner.
We are aware that some of the more recent cases of the Supreme Court have to some extent relaxed the rule of the inference to be indulged in favor of pleadings, but we do not feel that these cases authorize the inference for which appellees contend in favor of the finding in this case. On the contrary the present holdings of the Supreme Court on the subject of the inferences to be drawn in favor of a special finding of facts support the opinion heretofore, rendered in this case and hence the petition for rehearing is overruled.
Note. — Reported in 103 N. E. 392, 852. As to chattels or fixtures as subjects of ejectment, see 116 Am. St. 574. As to the general rule that plaintiff in ejectment must recover, if at all, on the strength of his own title, see 18 L. R. A. 781; 45 L. Ed. U. S. 423. See, also, under (1) 3 Cyc 26; (2) 15 Cyc 123; (3) 15 Cyc 20; (4) 13 Cyc 486; 28 Cyc 845; (5, 6)' 15 Cyc 135; (7) 28 Cyc 846; (9) 38 Cyc 1335; (10) 15 Cyc 231, 235; (11) 15 Cyc 229; (12) 15 Cyc 166,169.